Citation Nr: 1819069	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-48 534	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1974 through September 1976.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In August 2013 the appellant withdrew his request for a hearing.
 
In November 2013, March 2017 and May 2017, the Board remanded the claim for additional development.  It has now been returned to the Board for adjudication.
 
The Board observes that VA previously adjudicated a claim of entitlement to service connection for depression.  However medical evidence of record reveals diagnoses of various acquired psychiatric disorders to include anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim reported symptoms and the other information of record Clemons v Shinseki, 23 Vet App 1, 5-6 (2009).  Therefore the Board has recharacterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder.
 
 
FINDING OF FACT
 
The probative evidence preponderates against finding that the Veteran has an acquired psychiatric disorder that is related to his active military service.
 
 
CONCLUSION OF LAW
 
The Veteran does not have an acquired psychiatric disorder, which was incurred in or aggravated by his active military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statute and regulation have been met with regard to the claim.  VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  A VA mental health examination was performed in February 2016, and the VA examiner provided an addendum opinion in July 2017.  Together, these opinions fully comply with the Board's May 2017 remand instructions and are found to be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested or that additional examinations are in order.
 
The Board finds there has been substantial compliance with its May 2017 remand directives. The record indicates that the Appeals Management Center obtained the requested examination reports and opinions and the Veteran's service treatment records.  All newly obtained evidence was reviewed prior to the issuance of the November 2017 supplemental statement of the case.  Based on the foregoing, the Board finds that the Appeals Management Center substantially complied with the mandates of the prior remand.  
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

A psychosis may be presumed to have been incurred during active duty service if such a disorder was compensably disabling within one year following a veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309.
 
When, after careful consideration of all relevant evidence, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  
 
A review of the service medical records reveals that the Veteran reported complaints of nervousness at his August 1976 separation examination.  The separation examination itself, however, revealed that the claimant was clinically evaluated as psychiatrically normal.  

A review of records associated with the appellant's October 1982 enlistment in the National Guard reveals that the claimant denied any pertinent complaints, and clinical evaluation revealed that the Veteran was psychiatrically normal.

Postservice the Veteran was hospitalized admitted on several occasions during November 1982 to a VA Medical Center.  Following various examinations the appellant's diagnoses included anxiety, alcohol abuse, an atypical psychosis, and a schizophreniform disorder.  The Veteran claimed that the onset of "his long history of nervousness" was due to his military assignment to Germany.  He reported that during his active duty service another serviceman locked him in a room, and threatened to beat him up, motivating the Veteran to pick up a chair to defend himself.  The Veteran also claimed phobia of high places, and startle responses to loud noises.  The record contains evidence of self-medicating for depression using alcohol, in one form or another, and tranquilizers.  During this ten day hospitalization the Veteran was diagnosed with anxiety disorder with features of somatization and strong dependent personality disorder.  See December 1982 VA 10-1000 Hospital Summary.  No opinion was, however, offered linking any diagnosed psychiatric disorder to service.

In August 1983 the appellant was seen by VA with complaints that led to a diagnosis of an adjustment disorder with anxiety features.  No opinion was, however, offered linking any diagnosed psychiatric disorder to service.
  
In October 1998, the appellant reported to a VA provider that he was feeling depressed while being treated for a left shoulder disorder.  The diagnoses included depression, but no opinion linking depression to service was offered.

An August 2000 medical treatment report from a Dr. Crockett notes that in June 1998  the Veteran suffered a left shoulder injury when he fell off of a ladder at work which led to an inability to use the left arm.  Subsequent treatment records from Dr. Crockett note diagnoses of a generalized anxiety disorder and depression.  Dr. Crockett, however, did not link either disorder to service.

VA treatment records beginning in August 2000 reflect that the Veteran found his inability to continue working as "very distressing," because he "loved to work" outside and with his hands.  He reported continued depression since an on-the-job injury in June 1998 and that he was frustrated by his physical limitations and financial problems.  Subsequent VA records through 2007 note diagnoses of anxiety and depression, but at no time was an opinion linking either disorder to service was offered.

The Veteran was afforded a VA mental health evaluation in February 2016.  The examiner found that the Veteran had depressed mood, chronic sleep impairment, mild memory loss and disturbances of motivation and mood all of which actively applied to the Veteran's mental health diagnoses.  The examiner specifically acknowledged that the Veteran claimed depression in-service after being physically threatened.  The examiner found that the Veteran in 2016 did present with symptoms supportive of a diagnosis of dysthymia, however,  it was the opinion of the examiner that the current disability was connected to his shoulder injury and not his claimed in-service emotional trauma.
 
A July 2017 addendum medical opinion was obtained from the psychologist who performed the Veteran's February 2016 VA examination.  The examiner stated that the Veteran's depression was not connected to his claimed in-service confrontation by another service member.  The examiner  concluded from his examination of the Veteran and evaluation of the evidence that the current mental health disability had its onset in approximately June 1998 when the Veteran was injured and lost his job.  The examiner reaffirmed his earlier determination that the current depression symptoms were less likely than not incurred in the military.  
 
Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.
 
After reviewing all of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  The evidence of record establishes that the Veteran has a current psychiatric disability, which has been variously diagnosed as anxiety, dysthymia, depression and a dependent personality disorder.  There is not, however, any evidence of the remaining necessary elements for service connection.  That is, there is no evidence of inservice incurrence of a disease or injury, there is no evidence of a compensably disabling psychosis within a year of separation from active duty, and there is no evidence of a causal relationship between any currently diagnosed psychiatric disorder and service.  As such, the  claim must be denied. See Shedden, 381 F.3d at 1167.
 
There is no competent medical evidence indicating that any of the Veteran's current psychiatric diagnoses are related to service.  The February 2016 examination report and July 2017 addendum provide competent, probative medical evidence on the question of whether the Veteran's current psychiatric disorder is related to service.  The examiner discussed the Veteran's medical history and assertions, but found that the appellant's psychiatric disorder did not arise during service, but instead began years after separation from service as a result of losing his job. Those findings are supported by the Veteran's statements to his treatment providers.  See, e.g., the August 2000 Medical Treatment Record.  

Regarding the Veteran's general assertion that his psychiatric disorder had its onset during service, the Board recognizes that he is competent to report symptoms that he can observe.  Addressing the etiology of an acquired psychiatric disorder, however, involves a complex medical question that is beyond the competence of a lay person untrained in the field of medicine.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (2007).  Therefore, as to whether any current psychiatric disorder had its onset during service or is related to any event in service, the Board must turn to the opinion of a competent medical professional because that opinion is of greater probative weight than the Veteran's general lay assertions.
 
The Veteran's primary diagnosis is dysthymia, and the February 2016 VA examiner found that this disorder was not as likely as not incurred in the military.  The Veteran's antisocial personality disorder, which pre-existed his active duty service, is not a disease or injury within the meaning of applicable legislation for VA compensation purposes, and no further disability resulted in service from a mental disorder superimposed on the personality disorder.  38 C.F.R. §§ 3.303 (c), 4.9.  The February 2016 VA opinion found that while the Veteran reported depression in the service after being physically threatened, the February 2016 provider linked the Veteran's current psychiatric problems to a postservice injury that occurred years after separation
 
The weight of the competent and probative medical evidence of record is against finding that the Veteran's current psychiatric disorder had its onset during service or is related to any event during service. Neither the Veteran nor his representative has presented or identified any competent medical evidence or opinion that would support finding that the Veteran's psychiatric disorder is related to his service or that a disability resulted from a superimposed mental disorder during service.  As the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder the claim is denied.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


